Name: Council Regulation (EEC) No 3111/80 of 27 November 1980 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 12. 80 Official Journal of the European Communities No L 326/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3111/80 of 27 November 1980 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries of the Commu ­ nity ; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production, and in other cases to suspend them completely ; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future, these suspension measures should be taken only temporarily, by fixing their period of validity by refer ­ ence to the interests of Community production , HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 30 June 1981 the autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indicated in respect of each of them . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1980 . For the Council The President J. BARTHEL No L 326/2 Official Journal of the European Communities 2. 12. 80 ANNEX CCT heading No Description Rate of autonomous duty (%) ex 28.21 ex 28.24 ex 28.24 ex 28.40 B II ex 28.47 F Chromium dioxide Cobalt hydroxides Cobalt oxides for the manufacture of cobalt salts (a) pentaCalcium hydroxide tris(orthophosphate) for use in non-ferrous metallurgy (a) Calcium wolframate , for the manufacture of ferro-alloys or deca-ammonium 41-oxododecawolframate (ammonium paratungstate) (a) 0 0 0 0 0 ex 28.55 A ex 29.02 B ex 29.03 B II ex 29.03 B II ex 29.03 B II ex 29.1 1 C II Iron phosphides (ferro-phosphorus) containing 1 5 % or more by weight of phos ­ phorus, for use exclusively in the manufacture of refined phosphorus iron or steel (a) 1 , 6, 7, 8 , 9 , 14, 15, 16, 17, 17 , 18 , 18-Dodecachloropentacyclo(1 2.2.1 . 1 6'9 .0 2,13 .05 ' 10)octa ­ deca-7,15-diene, for use in the manufacture of polypropylene (a) 1-Nitropropane 2-Nitropropane Nitroethane A mixture of 3-o-cumenyl-2-methylpropionaldehyde and 3-p-cumenyl-2- methylpropionaldehyde (cyclamen aldehyde) 0 6 0 0 0 0 ex 29.13 A I ex 29.1 5 C III ex 29.21 B II ex 29.23 A II ex 29.23 A II ex 29.25 A II ex 29.25 B III b) ex 29.26 B lie) ex 29.30 ex 29.31 B ex 29.34 C ex 29.34 C ex 29.34 C ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q 3.3-Dimethylbutanone Tetrabromophthalic anhydride 0,0'-Dioctadecyl pentaerythritol bis (phosphite) ( + )-4-Dimethylamino-3-methyl - 1 ,2-diphenylbutan-2-ol 1 -Deoxy-1 -(octylamino)-D-glucitol 2-Acrylamido-2-methylpropanesulphonic acid Bendiocarb (ISO) 1 ,1 ,3,3-Tetramethylguanidine Methylenedicyclohexyl di-isocyanate, mixed isomers Captafol (ISO) Trichloronat (ISO) 2-Chloroethylphosphonic acid 2-Diphenylphosphinobenzoic acid 2-Chlorodibenz [ b,f\ [ 1,4] oxazepin-1 1(10H)-one 2,3,5,6-Tetrachloropyridine Diltiazem hydrochloride (INNM) (6R, 7R)-3-Acetoxymethyl-7-[(R)- 2-formyloxy-2-phenylacetamido]-8-oxo-5-thia- 1 -azabi ­ cyclo [4.2.O.] oct-2-ene-2-carboxylic acid and its salts and esters 0 0 0 0 0 0 6 0 0 6 6 10 0 0 0 0 0 ex 29.35 Q and ex 30.03 A lib) 29.35 Q and ex 30.03 A lib) Buspirone hydrochloride (INNM) Encainide hydrochloride (INNM) 0 0 2. 12. 80 Official Journal of the European Communities No L 326/3 CCT heading No Description Rate of autonomous duty (%) ex 29.38 A ex 29.38 B V ex 29.41 D ex 29.42 C VII ex 29.43 B ex 29.43 B ex 29.44 C ex 30.02 A ex 32.01 A IV ex 32.09 A II and ex 39.01 CV Nicotinic acid (INN) Nicotinamide (INN) Purified mixture of glycosides from the fermentation of Streptomyces avermitilis Vindesine sulphate (INNM) Ribose Sucralfate (INN) Netilmicin sulphate (INNM) Rabies immunoplasma Tanning extracts of eucalyptus Polyurethane of 2,2'-(tert-butylimino) diethanol and 4,4'-methylenedi (cyclohexyl isocyanate), dissolved in N,N-dimethylacetamide, with a copolymer content of not less than 48 % by weight 0 0 0 0 0 0 0 0 3-2 0 ex 32.09 A II ex 32.02 C XIV a) ex 38.03 B Copolymer of p-cresol and divinylbenzene, dissolved in N.N-dimethylacetamide, with a copolymer content of not less than 48 % by weight Acid activated montmorillonite which , when examined by X-ray powder diffraction, shows four principal lines corresponding to crystal interplaner spacing (d values) of 0-44, 0-40 , 0-33 and 0-25 nm, the line corresponding to 0-40 nm being the most intense for the manufacture of carbonless copying paper (a) 0 0 ex 38.07 A ex 38.08 C ex 38.19 G ex 38.19 G ex 38.19 G ex 38.19 G Gum spirits of turpentine Rosin hydrogenated, polymerized, dimerized or oxidized Catalysts in the form of spherical grains with a diameter of not less than 1-4 mm and not more than 1-8 mm consisting of boron trifluoride on an aluminium oxide support Catalysts in the form of rodlets having a length of not more than 5 0 mm and a diam ­ eter of not more than 3-6 mm consisting of copper oxide and dichromium trioxide Catalysts, in the form of granules or rings having a diameter of not less than 3 mm and not more than 10 mm, consisting of silver supported on aluminium oxide , the silver content being not less than 10 % and not more than 20 % by weight Catalysts consisting of copper chloride supported on aluminium oxide for the prepara ­ tion of dichloroethane from ethylene , hydrochloric acid and oxygen , with a surface area of less than 90 m2 /g (a) 3 4 0 0 0 0 ex 38.19 U ex 38.19 U ex 39.01 C II a) ex 39.01 C III a) ex 39.01 C III b) ex 39.01 C V ex 39.01 C V Cholic acid and 3 - alpha, 12-alpha-dihydroxy-5-beta-cholan-24-oic cid (deoxycholic acid), crude Crude bile acids Polycondensation products of formaldehyde and a mixture of toluene-2-sulphonamide and toluene-4-sulphonamide Reflecting polyester sheeting, whether or not in rolls Polyester of a mixture of isophthalic acid and terephtalic acid with 4-4'- isopropylidenediphenol Polyurethane polymers in one of the forms mentioned in Note 3 (a) to Chapter 39, based on a mixture of 2-methyl and 4-methyl-m-phenylene di-isocyanates and branched chain triols with an average molecular weight of not less than 6 000, and containing terminal epoxy groups Polyurethane reflecting sheeting whether or not in rolls 0 0 0 0 0 10 0 No L 326/4 Official Journal of the European Communities 2. 12. 80 CCT heading No Description Rate of autonomous duty (%) ex 39.01 C VII ex 39.01 C VII ex 39.02 C II ex 39.02 C VI a) ex 39.02 C VI a) ex 39.02 C VII b) ex 39.02 C XI Poly [oxy (2.6-dibromo-1.4-phenylene)] for use in the manufacture of polypropylene (a) Poly (oxy - 1 ,4-phenylenesulphonyl - 1 ,4-phenyleneoxy- 1 ,4-phenyleneisopropylidene- 1 ,4- phenylene), in one of the forms mentioned in Note 3 (b) to Chapter 39 Microporous polytetrafluoroethylene film coated on one side with a polymer perme ­ able to water vapour, not less than 30 cm in width and weighing not more than 50 g/m 2 , whether or not in rolls Copolymer of maleic anhydride and styrene, whether or not containing a styrene ­ butadiene block copolymer in one of the forms mentioned in Note 3 (b) to Chapter 39 An A-B-A block copolymer of polystyrene ethylene-butylene copolymer and polysty ­ rene containing not more than 35 % by weight of styrene, in one of the forms mentioned in Note 3 (b) to Chapter 39 Reflecting polyvinyl chloride sheeting wholly embossed on one side in a regular pyra ­ midal pattern, whether or not in rolls Polyvinyl formal), in one of the forms mentioned in Note 3 (b) to Chapter 39 , having a molecular weight not less than 10 000 and not more than 40 000 and containing by weight : 0 0 0 0 0 0 0 ex 39.02 C XII ex 39.02 C XII ex 39.02 C XII ex 39.02 C XIV b) ex 39.02 C XIV b) 41.02 B  Not less than 9-5 % and not more than 13 % of vinyl acetate  Not less than 5 % and not more than 6-5 % of vinyl alcohol Reflecting polyacrylic sheeting, whether or not in rolls Copolymerization products of acrylic and methacrylic esters in the form of film of a thickness not less than 50 and not more than 1 50 micrometers , whether or not in rolls Copolymer of acrylic acid and 2-ethylhexyl acrylate containing not less than 10 % and not more than 1 1 % by weight of 2-ethylhexyl acrylate Reflecting sheeting of an acrylic polymer modified by melamine-formaldehyde, whether or not in rolls Polyvinylidene fluoride film, whether or not in rolls Bovine cattle leather (including buffalo leather) not further prepared than chrome ­ tanned, in the wet-blue state 0 0 0 0 0 0 ex 48.07 D ex 51.01 A ex 51.01 A ex 51.01 A ex 56.01 A ex 59.03 Kraft paper with latex addition to the stock, coated on one side with polybutadiene-sty ­ rene weighing not less than 104 g and not more than 130 g/m2 for the manufacture of all-in-one disposable nappies (a) Yarn , multiple , of polyamide, coated, impregnated or covered with a phenolic resin Yarn of poly(p-phenyleneterephthalamide) for uses other than the manufacture of tyres Yarn of synthetic textile fibres of aromatic polyamides obained by polycondensation of m-phenylenediamine and isophthalic acid Synthetic textile fibres of aromatic polyamides obtained by polycondensation of m-phenylenediamine and isophtalic acid Bonded-fibre fabrics , with a thickness of not more than 300 micrometres, of spun ­ bonded polyethylene fibres, with a weight not exceeding 115 g/m2 , whether or not in rolls 6 0 2 0 0 0 ex 59.08 ex 59.12 62.03 A I Knitted or woven fabric coated or covered on one side with artificial plastic material in which are embedded glass microspheres Cotton fabric cotated with adhesive in which are embedded glass balls the diameters of which range from 45 to 75 micrometres , weighing not less than 300 g/m 2 and not more than 550 g/m2 Sacks and bags, of a kind used for the packing of goods, used, of jute or of other textile bast fibres of heading No 57.03 0 0 0 2. 12 . 80 Official Journal of the European Communities No L 326/5 CCT heading No Description Rate of autonomous duty (%) ex 70.20 B Yarns of 34 tex or a multiple thereof obtained from continuous spun glass filaments having a diameter of not less than 5-2 and not more than 6-2 micrometres, other than those treated so as to improve their adhesion to elastomers 6-3 ex 70.20 B Yarns of 33 tex or a multiple thereof obtained from continuous spun glass filaments having a diameter of not less than 5-8 and not more than 6-4 micrometres, other than those treated so as to improve their adhesion to elastomers 6-3 ex 8 1 .04 M Waste and scrap of uranium depleted in U 235 0 ex 84.31 A Suction roll shells, not drilled, being alloy steel tubes with a length of not less than 5 207 mm and an outside diameter of not less than 754 mm for use in machinery for making paper or paperboard (a) 0 ex 84.51 A Electronic pocket communicators for handicapped persons which, by means of push buttons and printing thermic head, print and issue text on tape 0 ex 85.55 C Parts and accessories of electronic pocket communicators for handicapped persons which, by means of push buttons and printing thermic head, print and issue text on tape 0 ex 85.21 A V Digital displays consisting of a glass tube mouned on a board up to 220 mm long and 45 mm wide excluding leads . The tube contains a straight line of digits not less than four in number, each digit consisting of a number of segments containing an inert gas with a metalic base coated with phosphorus salts which give off light when bombarded with electrons 0 ex 85.21 D 11 Digital dispays consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of digits, not less than three in number comprising light-emit ­ ting diodes manufactured from gallium-based semi-conductor compounds mounted thereon . Each digit is composed of seven segments plus a decimal point and the line of digits has a protective cover of transparent plastic 0 ex 85.21 D II Digial displays, consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of characters not less than two in number comprising light- emitting diodes made from gallium-based semi-conductor compounds mounted thereon . Each character is composed of up to eight segments and the line of characters has a protective cover of transparent plastic 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .